JUDGE PETERS
delivered the opinion oe the court:
The only question presented by this appeal is, whether a justice of the peace who presides at an examining court is by law allowed only two dollars per day, although he may preside at two or more examining courts on the same day.
The language of the statute is, a justice of the peace, “for presiding at examining court per day, to be paid out of the Treasury, two dollars.” (Myers’ Sup., 155-6.)
Examining court.s have not stated times fixed by law to sit, but are convened and held as the necessity or exigency of particular cases may require; and it is certainly true, that if a justice of the peace should preside at an examining court which should consume but one hour, under the statute cited, he would be entitled to receive two dollars therefor; but if the trial should occupy six or any number of days, he would be entitled only to two dollars per day. But neither the literal interpretation of the language nor its intention limits the fees of the justice to two dollars per day when he presides at more than one examining court. If it had read for presiding at an examining court, two dollars per day, there would have been less ambiguity and difficulty as to its meaning, as it would then have indicated that the justice of the peace was entitled to two dollars for each examining court at which he presided in a day; and, without the word “an’’ the sentence is ungrammatical, and not euphonious. We conclude, therefore, that it was omitted by mistake; and with it inserted, the meaning would be *323clear, that for presiding at one or each examining court, two dollars per day.
Wherefore, the judgment is reversed, and the cause remanded for further proceedings not inconsistent with this opinion.